DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II claims 8-17 in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the claims do not inflict a serious burden on the examiner. In the process of searching for a container for storing a feminine hygiene article, the examiner will necessarily encounter associated methods for storing a feminine hygiene article in a container. Even if a separate search is done, there are only 41 US Patents in class A61 F13/55145.  This is not found persuasive because in searching for a container, specifically the container claimed, it would not automatically recite methods on how the container is used for storing and restricting the articles (feminine hygiene products) claimed. In addition, the Applicant argues the amount of patents that are located in the CPC class cited for the classification of the method claims. The CPC class cited for the method claims would not be the only class searched for the claims. For instance, there would be a search for the method of storing the articles (feminine hygiene products), a search for the method of how the container functions (restricting) the particular articles and so on. The product claims do not require the container to receive articles and it also does not require the container to function or restrict movement of articles.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAGNUS US 2,112,539.
With regards to claim 8, MAGNUS discloses an apparatus comprising: container including a base portion 12 and a cover portion 10, wherein the cover portion is rotationally attached to the base portion at a rear-edge of said base portion; and retainer mechanism 30 that includes a rear-edge and a front-edge and wherein the front- edge pivots substantially about the rear-edge (Pg. 1 Col 2:28-34).
	MAGNUS discloses the container can hold and store various articles (Pg. 1 Col:1-6), therefore it is capable of storing a feminine hygiene article. Such a limitation is considered an intended use.

With regards to claim 10, MAGNUS discloses the retainer mechanism 30 comprises: pressure plate that is spring-loaded to cause the front-edge to rotate downward and apply a force toward a floor portion included in the base portion. (Pg. 1 Col 2:28-34)

With regards to claim 12, MAGNUS discloses the cover portion 10 substantially prevents ingress of particulate matter when it is rotated into a closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGNUS US 2,112,539 in view of Black US 8,863,793 B2.
With regards to claim 9, MAGNUS discloses the base portion of the container includes a floor portion but it does not specifically disclose the floor portion includes a frictional surface.
However, Black teaches that it was known in the art to have a container 100 that stores articles have a floor portion that includes a frictional surface 403. (Col 5:8-16)
The inventions of MAGNUS and Black are both drawn to the field of containers that are capable of holding and storing items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor portion in MAGNUS by providing a frictional surface as taught by Black for the purposes of protecting, cushioning the articles contained inside.

With regards to claim 16, Black further teaches the base portion 120 and the cover portion 110 include front edges and further include corresponding magnet latching elements 5/6 disposed proximate to their respective front edges.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latching portion in MAGNUS by providing a magnet latch as taught by Black for the purposes of providing an alternative way of closing the container.

With regards to claim 17, Black further teaches the base portion 120 includes an outer surface and further includes a magnet 5 disposed on said outer surface.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGNUS US 2,112,539 in view of WALSH US 1,014,543.
With regards to claim 11, MAGNUS discloses the claimed invention (retainer mechanism) as stated above but it does not specifically disclose the retainer mechanism comprises: retention ledge that holds the pressure plate in a retracted position once the pressure plate is rotated away from the floor portion of the base beyond a pre-established limit.
However, WALSH teaches that it was known in the art to have a container with a retainer mechanism (K1) comprise: a retention ledge (C) that holds the pressure plate in a retracted position once the pressure plate is rotated away from the floor portion of the base beyond a pre-established limit. (Pg. 2:70-89)
The inventions of MAGNUS and WALSH are both drawn to the field of containers that are capable of holding and storing items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention mechanism in MAGNUS by providing a retention ledge that holds the pressure plate in a retracted position as taught by WALSH for the purposes of allowing easier refill of the container with more articles.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGNUS US 2,112,539 in view of Huldin et al. US 4,674,635.
With regards to claim 13, MAGNUS discloses the claimed invention (retainer mechanism/pressure plate with a front edge) as stated above but it does not specifically disclose the pressure plate front edge includes a recessed section proximate to the center of said front edge.
However, Huldin teaches that it was known in the art to have a container that includes a retainer mechanism/pressure plate 13 have the front edge include a recessed section 13a proximate to the center of said front edge. 
The inventions of MAGNUS and Huldin are both drawn to the field of containers that are capable of storing and dispensing items. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retention mechanism in MAGNUS by providing a recess in the center as taught by Huldin for the purposes of spreading the articles for easier dispensing.

With regards to claim 14, Huldin further teaches the base portion 11 includes a floor portion, said floor portion sloping upward toward a front edge of said base portion. (Col 3:13-16)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified base portion in MAGNUS by providing a sloping upward base as taught by Huldin for the purposes of raising the articles for easier dispensing.

With regards to claim 15, Huldin further teaches the base portion 11 includes retention wall 11e/17 emanating upward from a floor portion included in the base portion and wherein the retention wall includes an upper edge 18 that includes a recessed section 18a proximate to the center of said upper edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified base portion in MAGNUS by providing a retention wall and upper edge with a recess as taught by Huldin for the purposes of allowing easier dispensing of the articles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736